DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 10 recite “covers an upper surface of the frame by without making contact with the upper surface of the frame and the holding sheet…” (emphasis added). The limitation is unclear because it is unclear if applicant intended to claim “by making contact with the upper surface of the frame and the holding sheet” or “without making contact with the upper surface of the frame and the holding sheet”. For purpose of examination on the merits and consistent with the instant specification, the claims will be examined with the interpretation that applicant intended to recite “without making contact with the upper surface of the frame and the holding sheet”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 1-2, 4-8, and 10-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2006-066602 of Kiyoshi hereinafter Kiyoshi (citing machine translation provided herewith for ease of reference, note the document was cited in the IDS filed 09/04/2020 and is present in the file of parent application 12/680817 as a foreign reference on 09/28/2011) in view of US Patent Application Publication 2007/0077731 of Masuda, hereinafter Masuda, and US Patent Application Publication 2007/0065597 of Kaido et al., hereinafter Kaido (cited in IDS filed 09/04/2020).
Regarding claim 1 and 7, Kiyoshi teaches an apparatus and method for plasma processing a wafer (abstract), comprising: providing a work piece (6 Fig 2b [0015]), the work piece having a wafer (2 Fig 2b [0015]), a holding sheet (1 Fig 2b and [0015]) and a frame (5 Fig 2b [0015]), the frame holding the holding sheet [0015], the holding sheet holding the wafer [0015]; providing a plasma processing apparatus (Fig 7 [0026]), the plasma processing apparatus having a chamber (11 Fig 7 [0026]), an electrode for generating plasma (14 Fig 7 [0026-0028]), a stage above which the work piece is placed (13 Fig 7 [0029]), loading the work piece to the stage [0029], generating plasma by the electrode [0029]; and plasma-processing the wafer by the generated plasma [0029]. Kiyoshi teaches a cover member (7 Fig 7) having an opening that exposes the wafer loaded above the stage in plan view (shown in Fig 5 and 7). Kiyoshi fails to teach a carrier tool for loading the work piece to the stage, such that the carrier tool supports a 
Regarding claim 2 and 8, the combination remains as applied to claim 1 above. Kiyoshi teaches the method includes unloading the workpiece [0036]. In the combination as applied to claim 1, this includes unloading with the carrier tool as taught by Masuada and as applied in the combination to claim 1 because Masuada teaches this tool for transferring the workpiece of a wafer attached to a sheet and holding frame.
Regarding claim 4 and 10, the combination remains as applied to claim 1 above. In the combination as applied, the cover member of Kaido covers the periphery including the upper surface of the frame without making contact with the upper surface of the frame and the holding sheet because Kaido teaches the cover member does not contact the object to be treated [0063].
Regarding claim 5 and 11, the combination remains as applied to claim 1 above. The stage of Kiyoshi has a first region under the wafer (Fig 7, inner portion of 13 under the wafer) and a second region surrounding the first region and on which the frame is mounted (Fig 7, outer portion of 13 surrounding the inner portion under the wafer, this includes the outer portion on which the frame is mounted). The combination further includes the cover covers the holding sheet over the second region and the first region because Kiyoshi has taught covering the adhesive [0034] and therefore in the combination this includes the adhesive being covered.
Regarding claim 6 and 12, the combination remains as applied to claim 1 above. The cover of Kaido (cover 60 Fig 7) as applied in the combination has an upper surface (61 Fig 7) exposed to plasma and a lower surface opposite to the upper surface (Fig 7, .

    PNG
    media_image1.png
    496
    518
    media_image1.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 of U.S. Patent No. 8513097 in view of Masuada. 
Claims 1-2 of US 8513097 contain the subject matter of claims 1-3 and 5 except for the loading and unloading using a carrier tool as claimed. Masuada teaches a transfer arm (50 Fig 13) [0057] that transfers the wafer held by the dicing frame to a chuck table [0057] by supporting the dicing frame (42 Fig 13 [0057]) without making contact with the wafer (Fig 13 [0057]). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify claims 1-2 of US 8513097 to use the transfer arm (50 Fig 13) as the carrier tool to load and unload the workpiece to the stage because Masuada teaches this is a functional alternative for the same purpose of transporting a wafer held on a holder frame to a stage. Regarding the stage having an inner and outer portion (instant claim 5), as presented in the prior art rejection, these are inclusive of portions of the stage and claims 1-2 of 8513097 teach both structures mounted on the substrate support.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 8513097 in view of Masuada and Kaido.
Claims 1-2 of US 8513097 as modified by Masuada as applied above to claim 1 remains. The combination fails to teach the claimed portions of the ring. The cover of Kaido (cover 60 Fig 7) has an upper surface (61 Fig 7) exposed to plasma and a lower surface opposite to the upper surface (Fig 7, bottom surface is opposite the top 61) and the lower surface has a first annular lower surface (shown in Fig 7 as the lowermost portion of the ring surface 62) and a second annular lower surface (shown in Fig 7 as a middle or upper portion of the angled lower outer surface) (see annotated version of Fig 7 below). The first annular lower surface is closer to the opening than the second annular lower surface and is disposed lower than the second annular lower surface (Fig 7, see annotated version below). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify claims 1-2 of US 8513097 to include the lower surface shape of the ring of Kaido because Kaido teaches this ring allows for the cover ring to be used in the apparatus to cover peripheral regions of a substrate that are not to be treated.
Claims 1-2 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 9401286 in view of Masuada. 
Claims 1-17 of US 9401286 contain the subject matter of claims 1-2 and 4-6 except for the loading and unloading using a carrier tool as claimed. Masuada teaches a transfer arm (50 Fig 13) [0057] that transfers the wafer held by the dicing frame to a chuck table [0057] by supporting the dicing frame (42 Fig 13 [0057]) without making contact with the wafer (Fig 13 [0057]). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify claims 1-17 of US .
Claims 1-2 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 9842750 in view of Masuada. 
Claims 1-17 of US 9842750 contain the subject matter of claims 1-2 and 4-6 except for the loading and unloading using a carrier tool as claimed. Masuada teaches a transfer arm (50 Fig 13) [0057] that transfers the wafer held by the dicing frame to a chuck table [0057] by supporting the dicing frame (42 Fig 13 [0057]) without making contact with the wafer (Fig 13 [0057]). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify claims 1-17 of US 9401286  to use the transfer arm (50 Fig 13) as the carrier tool to load and unload the workpiece to the stage because Masuada teaches this is a functional alternative for the same purpose of transporting a wafer held on a holder frame to a stage. 
Claims 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 10796932 in view of Masuada. 
Claims 1-17 of US 10796932 contain the subject matter of claims 7-12 except for the carrier tool as claimed. Masuada teaches a transfer arm (50 Fig 13) [0057] that transfers the wafer held by the dicing frame to a chuck table [0057] by supporting the . 
Allowable Subject Matter
Claims 3 and 9 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims and if terminal disclaimers are filed to overcome the applied double patenting rejections.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 3 and 9 require the method of plasma treatment and the apparatus for plasma treatment of a wafer mounted on a holding sheet and a frame and a cover member during processing to cover the upper surface of the frame by making contact with the upper surface of the frame while keeping a distance from and not touching the holding sheet and exposing the wafer through the opening  in the context of all the limitations of claims 1 and 7. The closest prior art of record Kiyoshi (JP 2006-066602) teaches the cover member contacts the adhesive sheet. Additional close art of record Kaido teaches the cover member does not contact the object to be treated. Therefore, in combination with all the limitations of claims 1 and 7, the prior art fails to teach or render obvious the limitations of claims 3 and 9 of cover member during processing to cover the upper surface of the frame by making contact with the upper surface of the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716